DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 25 April 2022.  Claims  are currently under consideration.  The Office acknowledges the amendments to claims 1-6 and 12.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to inventions non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.

Allowable Subject Matter
Claims 1-6 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present amendments have overcome the rejections under 35 U.S.C. 112(b).  Further, none of the prior art of record teaches or reasonably suggests such an accelerator comprising a pair of magnets, an ion source injecting ions between the magnets, an electrode that accelerates the ions, and a beam extraction path that extracts ions to an outside, wherein the magnets form a plurality of ring-shaped beam closed orbits in which ions of different energies circulate, and these orbits are aggregated on one side, and the different energies modulate the frequency of an RF electric field fed to the ions by the electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791